Citation Nr: 0508014	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  99-08 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for loss of teeth, to 
include for VA outpatient treatment purposes.  

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from July 1943 to May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York, that denied entitlement to 
service connection for a dental injury, and also denied 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  The veteran disagreed with this decision in 
December 1998.  The veteran perfected a timely appeal when he 
filed a substantive appeal (VA Form 9) in January 1999.  
Supplemental statements of the case were issued to the 
veteran and his service representative in July 2002 and 
August 2004.

For reasons which will become apparent, the issue of service 
connection for loss of teeth, to include for VA outpatient 
treatment purposes is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran currently suffers from no psychiatric 
disorder, including PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.102, 
3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, the 
"Court") held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted; therefore, the AOJ could not have 
complied with the timing requirement, as the statute had not 
yet been enacted.  In Pelegrini, the Court noted that, where 
the initial unfavorable decision was rendered prior to the 
enactment of the VCAA, the AOJ did not err in failing to 
comply with the timing requirements of the notice.  However, 
the Court did note that in such cases, the veteran would 
still be entitled to "VCAA content-complying notice" and 
proper subsequent VA process.  See Pelegrini, supra.

In the present case, on May 27, 2002, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the veteran, what 
information and evidence will be obtained by VA, and the need 
for the veteran to  submit any further evidence in his 
possession that pertains to the claim.

The veteran and his representative also were provided with a 
copy of the appealed rating decision, a statement of the 
case, and supplemental statements of the case.  These 
documents provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claims.  By way of these documents, they 
also were specifically informed of the cumulative evidence 
already having been previously provided to VA or obtained by 
VA on the veteran's behalf.  Thus, the Board observes that 
all of the aforementioned correspondence informed the veteran 
of the evidence he was responsible for submitting and what 
evidence VA would obtain in order to substantiate his claims.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Here, in accordance with Pelegrini, supra, the Board finds 
that the RO did not err with respect to the timing of the 
VCAA notice requirement, as the VCAA had not been enacted at 
the time of the decision on appeal.  Moreover, the notice 
provided to the appellant on May 27, 2002, was provided by 
the AOJ prior to the transfer and certification of the 
appellant's case to the Board in October 2004, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, including VA medical records and examination 
reports.  Under the circumstances in this case, the veteran 
has received the notice and assistance contemplated by law 
and adjudication of the claim poses no risk of prejudice to 
the veteran.  See Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001) (VCAA does not require remand where 
VA thoroughly discussed factual determinations leading to 
conclusion and evidence of record provides plausible basis 
for factual conclusions, and where development of the 
evidence was as complete as was necessary for a fair 
adjudication of the claims, because the VCAA had not changed 
the benefit-of-the-doubt doctrine); and Bernard v. Brown, 4 
Vet. App. 384 (1993).

Factual Background

A review of the veteran's service medical records indicates 
that, at his enlistment physical examination in July 1943, 
his nervous system was normal.  There are no records of any 
in-service psychiatric treatment.

A review of the veteran's "Honorable Discharge from the 
United States Marine Corps" indicates that he served in the 
Asiatic Pacific Theater from December 1944 to April 1946.  
His special military qualification was as a Rifle Coach.  He 
also "participated in action against the enemy on Okinawa" 
from April to July 1945.  

On VA PTSD examination in March 1998, the veteran complained 
that he had seen a number of people die while participating 
in the invasion of Okinawa in April 1945.  He denied having 
any dreams or flashbacks, although he stated that he thought 
off and on about the things that had happened to people who 
had not made it back from the war.  He also stated that he 
never wanted to get too deeply into the details of what had 
happened on Okinawa.  The VA examiner noted that the veteran 
had been married once and was still living with his wife in a 
house that he owned.  He had been employed steadily between 
his separation from service and his retirement in 1991.  The 
veteran stated that he was part of a singing group at his 
church and attended regular luncheons and monthly church 
meetings.  He also reported spending a great deal of time 
with his family.  The veteran did not speak a great deal but 
was fairly open and always relevant in response to direct 
questions.  The veteran's Global Assessment of Functioning 
(GAF) score was 86, indicating absent or minimal symptoms.  
The Axis I diagnosis was "No disorder."

In his December 1998 Notice of Disagreement, the veteran 
stated that he encountered "enough stressors on Okinawa 
which still haunt me to this day."  He stated further that 
he saw death everywhere while on Okinawa.  In a January 1999 
statement on his substantive appeal (VA Form 9), the veteran 
disputed the results of his March 1998 VA PTSD examination 
and stated that he had not been asked about his combat-
related stressors at that time.  Finally, in a July 2002 
statement, the veteran contended that he was plagued 
periodically by flashbacks, nightmares, and increased startle 
responses to loud noises.  He also stated that he was 
bothered by "feelings of concern for my fellow Marines who 
never came back from our combat tours" in Okinawa.  

Analysis

Under the laws administered by VA, service connection may be 
granted for a disability resulting from disease or injury 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2003).  Service 
connection may be granted on the basis of a post-service 
initial diagnosis of a condition when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board also observes that service connection for PTSD 
requires: (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2003); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy, and the claimed stressor is related to that 
combat, his lay testimony alone may establish the occurrence 
of the claimed in-service stressor in the absence of clear 
and convincing evidence to the contrary, provided that the 
claimed in-service stressor is consistent with the 
circumstances, conditions, or hardships of his service.  
38 C.F.R. § 3.304(f) (2003).  See Cohen v. Brown, 10 Vet. 
App. 128 (1997).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2003).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102 (2003).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

Taking into account the relevant evidence outlined above, the 
Board finds that the veteran is not entitled to service 
connection for PTSD.  Specifically, there is no evidence of 
record showing that the veteran has been diagnosed with any 
psychiatric disorder, let alone PTSD.  

There is no evidence of any in-service psychiatric treatment 
or post service psychiatric treatment.  The veteran underwent 
a VA examination in March 1998 which specifically found that 
the veteran had no psychiatric diagnosis.  The Board 
acknowledges that, on VA PTSD examination in March 1998, the 
veteran reported participating in the invasion of Okinawa and 
witnessing a number of people die during that invasion.  
However, following examination of the veteran, the VA 
examiner concluded that the veteran had no psychiatric 
disorder.  

While the veteran challenges that examination, the veteran is 
not competent to diagnose a medical disorder.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The examiner considered the veteran's 
reported stressors and complaints, but after examining the 
veteran found that no psychiatric disorder existed.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  

With no objective medical evidence that the veteran has PTSD, 
service connection for PTSD must be denied. 

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  

ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.


REMAND

The veteran is seeking service connection for the loss of his 
two front teeth, numbers 9 and 10, which he contends were 
lost due to being accidentally struck in the mouth with a 
rifle.   In the March 1999 VA Form 9, the veteran stated that 
in October 1944 he was hit in the upper lip by a rifle barrel 
during drill camp.  He stated that a week later, he 
experienced severe pain in the front, upper jaw.  He was sent 
to sick bay to see a dentist, who diagnosed an abscess under 
the front tooth and extracted the tooth.  The veteran stated 
that a week later the tooth next to the extraction had an 
abscess and was extracted.

The veteran's first dental examination in service in August 
1943 appears to reveal decay in teeth numbers 4, 8, 10, and 
13, and restorations in teeth numbers 2, 3, 9, 12, 14, 15, 
18, 19, 29, 30, and 31.  On May 6, 1946, the veteran received 
a partial denture (or dental bridge).  At that time, 
examination of the veteran's mouth revealed that teeth 
numbers 9, 10, and 13 were missing.  At the veteran's 
separation physical examination on May 23, 1946, dental 
examination of the veteran revealed no decay, but did show 
restorations in teeth numbers 2 through 5, 12, 14, 15, 18 
through 20, and 29 through 31.  Teeth numbers 9, 10 and 13 
were missing.  There also was no evidence of periapical 
disease, marked malocclusion, lack of serviceable occlusion, 
or pyorrhea alveolaris.  

The Board finds no reason to doubt the veteran's credibility 
with respect to his report of having been hit in the lip with 
a rifle butt during drill training.  His report is consistent 
with his position as a rifle coach.  Review of the veteran's 
service medical records appear to reveal decay in teeth 10 
and 13 and restoration in tooth number 9 at entrance.  It is 
unclear whether in 3 years time, his dentition in teeth 
numbers 9 and 10 would require extraction if not for trauma, 
although the veteran has not claimed trauma to tooth number 
13 and it too was extracted.  It is further unclear whether 
being struck in the lip/mouth with a rifle butt would cause 
an abscess in a tooth one week later, with a subsequent 
abscess of the adjacent tooth one week after that.  Such 
questions require medical expertise to resolve.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991) (only independent 
medical evidence may be considered to support Board 
findings).
 
Thus, the Board finds that a remand is necessary for the 
veteran to undergo another VA dental examination, which 
includes a review of the claims file, to determine whether it 
is at least as likely as not that the loss of teeth numbers 9 
and 10 were the result of dental trauma in service.

Additionally, in November 2004, an authorization and consent 
form was forwarded to the Board, noting the name and address 
of the veteran's dentist.  On remand, the RO should obtain 
treatment records from this dentist.

Accordingly, this issue is REMANDED for the following:

1.  The RO should obtain the treatment 
records from the veteran's dentist.  
After securing an additional release if 
necessary, the RO should obtain these 
records.

2.  Thereafter, the veteran should be 
afforded a VA dental examination to 
determine the likely etiology of the 
veteran's in-service tooth loss.  The 
claims folder 
must be made available to the examiner 
for review. Specifically, the dentist 
should review the claims file, especially 
the service medical records, and provide 
an opinion as to whether it is as least 
as likely as not (probability of 50 
percent or greater) that the abscess the 
veteran reports resulted in the 
extraction of teeth numbers 9 and 10, was 
caused by being struck in the mouth by a 
rifle butt.  In rendering this opinion, 
the dentist should also address the decay 
and restoration noted in those teeth at 
entrance, and whether such is a more 
probable cause of the abscess.  The 
dentist is also asked to provide the 
rationale for his/her opinion.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


